DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 recites “as partial-deceleration value”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that it appears that the claim should recite “as a partial-deceleration value”.

Claim 2 is objected to because of the following informalities:  lines 2-3 recite “a maximum partial-deceleration value is determined, by a respective wheel slip”. It is unclear why the comma is inserted between “determined” and “by”, and this comma results in improper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Claim 1, the subject matter is the claimed “wherein in each instance one of the brake units is selected and a larger braking force is imposed via this selected brake unit than via the other brake units”.
There is no disclosure of any algorithm that describes which one of multiple “brake units” is selected and for what reason. The Examiner has determined that such an algorithm is critical, as it is critical information as to whether or not a particular brake unit is selected for a particular reason, or if a brake unit is selected randomly to impose the “larger braking force”. The disclosure fails to provide any reasons for selecting a particular brake unit, and also fails to disclose if a brake unit is selected randomly. Therefore, a person having ordinary skill in the art would be left to guess which brake unit of multiple brake units would be selected for the claimed steps.

The Examiner notes for the record that when the claimed method is applied to a vehicle for which a driver has provided a “deceleration request” (referring to the claim language) such as by actuating a brake pedal when the vehicle is in motion, the selection of a particular brake unit of a particular wheel may be critical in terms of vehicle stability, where braking only a single wheel of four wheels, such as a front-left wheel, may cause undesired vehicle stability issues, particularly on low-traction surfaces. Therefore, the claimed invention would provide unpredictable results in terms of vehicle stability, as it is completely unknown which brake unit would be provided and used to impose the “larger braking force” as claimed, which further demonstrates the criticality in knowing which “brake unit” will be selected as claimed.

As per Claim 6, the subject matter is the claimed “wherein during the concentration of the requested overall-braking force onto a selected brake unit the other brake units are not actuated or are actuated with a response force”.
There is no disclosure of what the “response force” is or of how it is calculated. The disclosure does not recite how the “response force” is calculated or even whether or not the “response force” is based on a desired or requested braking force.
As such, there is no indication in the specification that the inventors had possession of a method wherein during the concentration of the requested overall-

As per Claim 7, the subject matter is the claimed “wherein taking the overall-deceleration values into consideration, a separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead is determined”.
There is no disclosure of an algorithm describing how a “separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead” is determined by “taking the overall-deceleration values into consideration”. The disclosure does not provide any information on how a specific value for a distance or separation is calculated using “overall-deceleration values”.
As such, there is no indication in the specification that the inventors had possession of a method wherein taking the overall-deceleration values into consideration, a separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead is determined.

As per Claim 8, the subject matter is the claimed “wherein the brake control unit has been designed…to select one of the brake units for the purpose of implementing a larger braking force than the other brake units”.
There is no disclosure of any algorithm that describes which one of multiple “brake units” is selected and for what reason. The Examiner has determined that such an algorithm is critical, as it is critical information as to whether or not a particular brake unit is selected for a particular reason, or if a brake unit is selected randomly to impose larger braking force”. The disclosure fails to provide any reasons for selecting a particular brake unit, and also fails to disclose if a brake unit is selected randomly. Therefore, a person having ordinary skill in the art would be left to guess which brake unit of multiple brake units would be selected for the claimed steps.
As such, there is no indication in the specification that the inventors had possession of a braking system wherein the brake control unit has been designed…to select one of the brake units for the purpose of implementing a larger braking force than the other brake units.
The Examiner notes for the record that when the claimed system is applied to a vehicle for which a driver has provided a “deceleration request” (referring to the claim language) such as by actuating a brake pedal when the vehicle is in motion, the selection of a particular brake unit of a particular wheel may be critical in terms of vehicle stability, where braking only a single wheel of four wheels, such as a front-left wheel, may cause undesired vehicle stability issues, particularly on low-traction surfaces. Therefore, the claimed invention would provide unpredictable results in terms of vehicle stability, as it is completely unknown which brake unit would be provided and used to impose the “larger braking force” as claimed, which further demonstrates the criticality in knowing which “brake unit” will be selected as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “wherein for the purpose of implementing a deceleration request in the course of partial brake applications a braking-force distribution with braking forces distributed unequally to brake units with the wheel brakes of one or more axles is undertaken”.
It is unclear what is required by “for the purpose of implementing a deceleration request in the course of partial brake applications”. Specifically, this limitation implies an intended use that does not further limit the claim, particularly due to the language of “for the purpose”, however, the claim does not positively recite that a “partial brake application” must occur as a condition for the step of “braking forces distributed unequally” to be “undertaken”, and it is then unclear if the claim is implying that some “partial brake application” must occur, or that the claim is directed to steps that provide a result that may be used in some future possible “partial brake application”. Therefore, the claim is unclear.
It is understood by the Examiner that “for the purpose of implementing a deceleration request in the course of partial brake applications” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, this limitation is addressed in the rejections under 35 U.S.C. 103.

wherein in each instance one of the brake units is selected and a larger braking force is imposed via this selected brake unit than via the other brake units”.
It is unclear what is being referred to by “wherein in each instance”. In other words, it is unclear “wherein in each instance” of what the claimed selecting of a “brake units” and the imposing of a “larger braking force” occurs. The claim does not recite any preceding mention of an “instance” of anything.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “wherein a current deceleration of the utility vehicle or of the vehicle combination is measured or ascertained and is assigned as partial-deceleration value to the respectively selected brake unit and stored, and the attainable overall-deceleration values are determined as the sum of the partial-deceleration values of all the brake units”.
It is unclear how the “partial-deceleration values of all the brake units” can be used in the “sum” when no method step of actually calculating each of the “partial-deceleration values of all the brake units” as claimed. The claim is directed to the use of a single “partial-deceleration value” of a single selected “brake unit”, and it is unclear how the “partial-deceleration values” for all of the “brake units” that are not selected can be used when the method does not recite any steps of generating these “partial-deceleration values” for all of the “brake units” that are not selected.
Therefore, the claim is unclear.

the attainable overall-deceleration values are determined as the sum of the partial-deceleration values of all the brake units”.
It is unclear what “the attainable overall-deceleration values” are, as there is no antecedent basis for any “attainable overall-deceleration value”, let alone multiple “attainable overall-deceleration values”.
Also, it is unclear how multiple “the attainable overall-deceleration values” can be obtained by a single sum of “partial-deceleration values”, as a sum would provide only a single value, and it is unclear how this single value can be multiple “attainable overall-deceleration values”.
Therefore, the claim is unclear.

As per Claim 2, it is unclear if the claim is directed to an alternative to the step of Claim 1 of “wherein a current deceleration of the utility vehicle or of the vehicle combination is measured or ascertained and is assigned as partial-deceleration value to the respectively selected brake unit and stored, and the attainable overall-deceleration values are determined as the sum of the partial-deceleration values of all the brake units”, or if Claim 2 is intended to further limit some step of Claim 1.
Specifically, Claim 2 recites “the current deceleration of the utility vehicle or of the vehicle combination is stored as maximum partial-deceleration value, and a maximum overall-deceleration value is determined as the sum of the maximum partial-deceleration values”. However, Claim 1 makes no mention of “maximum partial-deceleration values” and only recites a sum of “partial-deceleration values”, making it unclear if Claims 1 and 2 taken together require the method to perform two separate sum calculations, with one sum being of “partial-deceleration values” and another sum being of “maximum partial-deceleration values”. Also, the Examiner notes that if Claim 2 is directed to an alternative to Claim 1, this is not supported by the scope of Claim 1, as Claim 1 does not encompass alternative methods of performing the “sum” of “partial-deceleration values” or of performing a sum of values other than the “partial-deceleration values” of Claim 1.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “wherein the brake units are selected in succession for the purpose of implementing the largest braking force in the course of partial brake applications, and in each instance a partial-deceleration value and/or a maximum partial-deceleration value is/are assigned”.
It is unclear at what point the step of “wherein the brake units are selected in succession” occurs with respect to the steps of Claim 1, making it unclear how Claim 4 is required to further limit Claim 1.
Additionally, it is unclear if the limitation “for the purpose of implementing the largest braking force in the course of partial brake applications” is intended to be directed to an intended use, as implied from the words “for the purpose of”.
Also, it is unclear what “in each instance” refers to.
Furthermore, it is unclear how the “partial-deceleration value and/or a maximum partial-deceleration value” is determined. Merely assigning a “partial-deceleration value and/or a maximum partial-deceleration value” does not clearly and unambiguously recite how of these values are obtained and by what method steps.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “wherein for the purpose of determining partial-deceleration values of a selected brake unit”.
It is unclear what multiple “partial-deceleration values” are calculated for a single selected “brake unit”. Parent Claim 1 only requires a single “partial-deceleration value” being assigned to a single selected “brake unit”, making it unclear what multiple “partial-deceleration values” are required by Claim 5.
Therefore, the claim is unclear.

As per Claim 7, the claim recites “wherein taking the overall-deceleration values into consideration, a separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead is determined”.
It is unclear what method step is required by “taking the overall-deceleration values into consideration”. Reciting that the values are taken “into consideration” is vague and ambiguous to the point of being unclear, and is not a positive recitation of a specific method step that is required to be performed. Therefore, the claim is unclear.

As per Claim 8, the claim recites “wherein the brake control unit has been designed to distribute braking forces unequally to the brake units in the course of partial brake applications for the purpose of implementing a deceleration request, to select one of the brake units for the purpose of implementing a larger braking force than the other brake units”.
It is unclear what is required by “in the course of partial brake applications for the purpose of implementing a deceleration request”. Specifically, it is unclear if a “partial brake application” is identified and used as a condition for selecting a “brake unit” by the “brake control unit”, or if only a “deceleration request” is identified and used as a condition. The language of “in the course of” implies an intended use, and it is then unclear if the claim is implying that some “partial brake application” must occur, or that the claim is directed to simply a system capable of functioning in a “partial brake application”. Therefore, the claim is unclear.
It is understood by the Examiner that “for the purpose of implementing a deceleration request in the course of partial brake applications” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, this limitation is addressed in the rejections under 35 U.S.C. 103.

Furthermore as per Claim 8, it is unclear what is required by “to select one of the brake units for the purpose of implementing a larger braking force than the other brake units”. The limitation “for the purpose of” implies an intended use, therefore, it is unclear if the “brake control unit” or any other component is actually required to be configured to implement “a larger braking force than the other brake units” in a selected “brake unit”.
Therefore, the claim is unclear.

to assign the current deceleration as partial-deceleration value to the respectively selected brake unit, and to determine the attainable overall-deceleration values as the sum of the partial-deceleration values of all the brake units”.
It is unclear how the “partial-deceleration values of all the brake units” can be used in the “sum” when no element is recited as being configured to actually calculate each of the “partial-deceleration values of all the brake units” as claimed. The claim is directed to the use of a single “partial-deceleration value” of a single selected “brake unit”, and it is unclear how the “partial-deceleration values” for all of the “brake units” that are not selected can be used when the claim does not recite any element being configured to perform any steps of generating these “partial-deceleration values” for all of the “brake units” that are not selected.
Therefore, the claim is unclear.

Furthermore as per Claim 8, the claim recites “the attainable overall-deceleration values as the sum of the partial-deceleration values of all the brake units”.
It is unclear what “the attainable overall-deceleration values” are, as there is no antecedent basis for any “attainable overall-deceleration value”, let alone multiple “attainable overall-deceleration values”.
Also, it is unclear how multiple “the attainable overall-deceleration values” can be obtained by a single sum of “partial-deceleration values”, as a sum would provide attainable overall-deceleration values”.
Therefore, the claim is unclear.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps of calculating the “partial-deceleration values of all the brake units”.
The claim is directed to the use of a single “partial-deceleration value” of a single selected “brake unit”, and no method steps for calculating the “partial-deceleration values” for all of the “brake units” that are not selected are provided, where clearly such method steps are essential because the “partial-deceleration values” for all of the “brake units” that are not selected must first be calculated before they can be used in the “sum of the partial-deceleration values of all the brake units”.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that describe how a “partial-deceleration value” and a “maximum partial-deceleration value” are calculated.
The claim recites “wherein the brake units are selected in succession for the purpose of implementing the largest braking force in the course of partial brake applications, and in each instance a partial-deceleration value and/or a maximum partial-deceleration value is/are assigned”, therefore, steps describing the calculation of the “partial-deceleration value” and a “maximum partial-deceleration value” are essential, as clearly these values must be calculated before they can be used as claimed.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements that are configured to calculate the “partial-deceleration values of all the brake units”.
The claim is directed to the use of a single “partial-deceleration value” of a single selected “brake unit”, and no element is recited as being configured to calculate the “partial-deceleration values” for all of the “brake units” that are not selected, where clearly such an element is essential because the “partial-deceleration values” for all of the “brake units” that are not selected must first be calculated before they can be used in the “sum of the partial-deceleration values of all the brake units”.

Claim 1 recites the limitation "the attainable overall-deceleration values" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the largest braking force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the attainable overall-deceleration values" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (8,573,713) in view of Weiberle et al. (DE19826131A1) further in view of Azukawa et al. (DE4321571C2).

Examiner’s Note: Regarding Claim 1, it is understood by the Examiner that the limitations “for the purpose of implementing a deceleration request in the course of partial brake applications” is directed to an intended use that does not further limit the claim, as seen in the language “for the purpose”, and no “partial brake applications” are required to occur or be taught by the prior art. However, for the sake of compact prosecution, these limitations are addressed in the rejections under 35 U.S.C. 103.

Regarding Claim 1, Jager et al. teaches the claimed method for determining the overall-deceleration values, attainable by actuation of wheel brakes, of a utility vehicle or of a vehicle combination with several axles (“…a motor vehicle with two axles…”, see col.2, particularly lines 46-52, where a “utility vehicle” encompasses any vehicle capable of having utility, which encompasses any motor vehicle), 
wherein for the purpose of implementing a deceleration request…a braking-force distribution with braking forces distributed unequally to brake units with the wheel brakes of one or more axles is undertaken, wherein in each instance one of the brake units is selected and a larger braking force is imposed via this selected brake unit than via the other brake units (“…the brake force distribution and different degrees of wear of the friction brakes F of the two axles R are taken into consideration by individually readjusting the friction brakes F of the front and the rear axle in each case axle wise”, see col.5, particularly lines 44-53),
wherein a current deceleration of the utility vehicle or of the vehicle combination is measured or ascertained and is assigned as partial-deceleration value to the respectively selected brake unit and stored (“…determining a first efficiency ratio for the first subset of the number of friction brakes, the first efficiency ratio representing a ratio between the actual deceleration and the first nominal , and the attainable overall-deceleration values are determined…(“In FIG. 2, the range that is shaded from the bottom left to the top right shows the brake torque component of the electric generator R, the range that is shaded from the top left to the bottom right shows the brake torque component of the friction brakes F of the front axle, and the undulated range shows the brake torque component of the friction brakes F of the rear axle”, see col.6, particularly lines 3-21).
Jager et al. does not expressly recite the bolded portions of the claimed
wherein for the purpose of implementing a deceleration request in the course of partial brake applications a braking-force distribution with braking forces distributed unequally to brake units with the wheel brakes of one or more axles is undertaken.
However, the Examiner first notes that there is no suggestion that the invention of Jager et al. is capable of performing as in the above citations only for maximum brake or deceleration requests.
Furthermore, Weiberle et al. (DE19826131A1) teaches calculating individual reference variables and individual braking forces for wheels, where an achievement of adaptive braking force distribution may be based on calculations taking into account consideration of information such as individual wheel brake characteristics and wheel deceleration and slip values during partial braking (Weiberle et al.; see P[0037], P[0056] and P[0061]).

Jager et al. does not expressly recite the bolded portions of the claimed
and the attainable overall-deceleration values are determined as the sum of the partial-deceleration values of all the brake units.
However, as is conventional in the art, Azukawa et al. (DE4321571C2) teaches that a total braking force may be determined from a sum of respective braking forces applied to vehicle wheels in accordance with a brake actuation force exerted by a vehicle driver (Azukawa et al.; see P[0006] and Claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Azukawa et al., and the attainable overall-deceleration values are determined as the sum of the partial-deceleration values of all the brake units, as rendered obvious by Azukawa et al., in order to provide for improved “vehicle handling, improved braking and safety” (Azukawa et al.; see Abstract).

for the purpose of implementing the largest braking force in the course of partial brake applications” is interpreted as being directed to an intended use that does not further limit the claim, as implied from the words “for the purpose of”. Therefore, this limitation is not required to be taught by the prior art.

Regarding Claim 5, Jager et al. teaches the claimed method as claimed in claim 1, wherein for the purpose of determining partial-deceleration values of a selected brake unit a requested overall-braking force of the utility vehicle or of the vehicle combination is concentrated onto the respectively selected brake unit in accordance with the deceleration request in the course of the braking-force distribution (“…the brake force distribution and different degrees of wear of the friction brakes F of the two axles R are taken into consideration by individually readjusting the friction brakes F of the front and the rear axle in each case axle wise”, see col.5, particularly lines 44-53).

Regarding Claim 6, Jager et al. teaches the claimed method as claimed in claim 5, wherein during the concentration of the requested overall-braking force onto a selected brake unit the other brake units are not actuated or are actuated with a response force (“…the brake force distribution and different degrees of wear of the friction brakes F of the two axles R are taken into consideration by individually readjusting the friction brakes F of the front and the rear axle in each case axle wise”, see col.5, particularly lines 44-53).

Examiner’s Note: Regarding Claim 8, it is understood by the Examiner that regarding the limitations “wherein the brake control unit has been designed to distribute braking forces unequally to the brake units in the course of partial brake applications for the purpose of implementing a deceleration request”, the limitations “wherein the brake control unit has been designed to distribute braking forces unequally to the brake units in the course of partial brake applications” is directed to an intended use that does not further limit the claim, as the claim does not positively recite that the “brake control unit” identifies and uses as a condition any “partial brake applications”, and the language of “in the course of” implies an intended use, therefore no “partial brake applications” are required to occur or be taught by the prior art, and only the “deceleration request” is considered as further limiting the claim. However, for the sake of compact prosecution, these limitations are addressed in the rejections under 35 U.S.C. 103.

Regarding Claim 8, Jager et al. teaches the claimed braking system comprising:
at least one wheel brake…of a utility vehicle or of a vehicle combination (“…the brake force distribution and different degrees of wear of the friction brakes F of the two axles R are taken into consideration by individually readjusting the friction brakes F of the front and the rear axle in each case axle wise”, see col.5, particularly lines 44-53 “…a motor vehicle with two axles…”, see col.2, particularly lines 46-52, , 
an electronic brake control unit for the purpose of braking-force distribution of braking forces to brake units each  (“…the control unit can control the brake system…”, see col.4, particularly lines 28-31),
and  (“The respective actual deceleration required for the calculation of the efficiency is preferably determined from wheel speed signals or a deceleration sensor”, see col.3, particularly lines 35-37),
wherein the brake control unit has been designed to distribute braking forces unequally to the brake units…for the purpose of implementing a deceleration request, to select one of the brake units for the purpose of implementing a larger braking force than the other brake units (“…the brake force distribution and different degrees of wear of the friction brakes F of the two axles R are taken into consideration by individually readjusting the friction brakes F of the front and the rear axle in each case axle wise”, see col.5, particularly lines 44-53), to assign the current deceleration as partial-deceleration value to the respectively selected brake unit (“…determining a first efficiency ratio for the first subset of the number of friction brakes, the first efficiency ratio representing a ratio between the actual deceleration and the first nominal deceleration; determining a second efficiency ratio for the second subset of the number of friction brakes, the second efficiency ratio , and to determine the attainable overall-deceleration values…(“In FIG. 2, the range that is shaded from the bottom left to the top right shows the brake torque component of the electric generator R, the range that is shaded from the top left to the bottom right shows the brake torque component of the friction brakes F of the front axle, and the undulated range shows the brake torque component of the friction brakes F of the rear axle”, see col.6, particularly lines 3-21).
Jager et al. does not expressly recite the bolded portions of the claimed
at least one wheel brake per wheel of a utility vehicle or of a vehicle combination
and the claimed
wherein the brake control unit has been designed to distribute braking forces unequally to the brake units in the course of partial brake applications for the purpose of implementing a deceleration request.
However, the Examiner first notes that there is no suggestion that the invention of Jager et al. is capable of performing as in the above citations only for maximum brake or deceleration requests. Additionally,
Furthermore, Weiberle et al. (DE19826131A1) teaches a wheel brake for each one of four wheels of a vehicle (Weiberle et al.; see P[0089]) and teaches calculating individual reference variables and individual braking forces for wheels, where an achievement of adaptive braking force distribution may be based on calculations taking into account consideration of information such as individual wheel brake characteristics and wheel deceleration and slip values during partial braking (Weiberle et al.; see P[0037], P[0056] and P[0061]).

Jager et al. does not expressly recite the bolded portions of the claimed
and to determine the attainable overall-deceleration values as the sum of the partial-deceleration values of all the brake units.
However, as is conventional in the art, Azukawa et al. (DE4321571C2) teaches that a total braking force may be determined from a sum of respective braking forces applied to vehicle wheels in accordance with a brake actuation force exerted by a vehicle driver (Azukawa et al.; see P[0006] and Claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Azukawa et al., and to determine the attainable overall-deceleration values as the sum of the partial-deceleration values of all the brake units, as rendered obvious by Azukawa et al., in order to provide for improved “vehicle handling, improved braking and safety” (Azukawa et al.; see Abstract).

utility vehicle or vehicle combination with a braking system as claimed in claim 8 (“…vehicle…”, see col.5, particularly lines 10-21 and “…a motor vehicle with two axles…”, see col.2, particularly lines 46-52).



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (8,573,713) in view of Weiberle et al. (DE19826131A1) further in view of Azukawa et al. (DE4321571C2), further in view of Schenk et al. (5,090,518).

Regarding Claim 2, Jager et al. does not teach the claimed method as claimed in claim 1, wherein a maximum partial-deceleration value is determined, by a respective wheel slip at the wheel brakes of the selected brake unit being detected and compared with a predetermined wheel-slip limit, and when the wheel-slip limit is reached or exceeded the current deceleration of the utility vehicle or of the vehicle combination is stored as maximum partial-deceleration value, and a maximum overall-deceleration value is determined as the sum of the maximum partial-deceleration values of the brake units.
However, Schenk et al. (5,090,518) teaches setting a braking force attained by a braking system motor actuation at the time of an occurrence of incipient excessive wheel slip as a maximum braking force attainable by motor actuation (Schenk et al.; see col.9, particularly lines 59-68 and col.10, particularly lines 1-33).
Azukawa et al. (DE4321571C2) teaches that a total braking force may be determined from a sum of respective braking forces applied to vehicle wheels in accordance with a brake actuation force exerted by a vehicle driver (Azukawa et al.; see P[0006] and Claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Schenk et al. and Azukawa et al., and wherein a maximum partial-deceleration value is determined, by a respective wheel slip at the wheel brakes of the selected brake unit being detected and compared with a predetermined wheel-slip limit, and when the wheel-slip limit is reached or exceeded the current deceleration of the utility vehicle or of the vehicle combination is stored as maximum partial-deceleration value, and a maximum overall-deceleration value is determined as the sum of the maximum partial-deceleration values of the brake units, as rendered obvious by Schenk et al. and Azukawa et al., in order to provide for “preventing excessive wheel slip” (Schenk et al.; see Abstract) and in order to provide for improved “vehicle handling, improved braking and safety” (Azukawa et al.; see Abstract).

Regarding Claim 3, Jager et al. teaches the claimed method as claimed in claim 1 wherein a maximum partial-deceleration value of the respective brake units is determined, by the current deceleration of the utility vehicle or of the vehicle combination being weighted in accordance with the detected wheel slip.
Schenk et al. (5,090,518) teaches setting a braking force attained by a braking system motor actuation at the time of an occurrence of incipient excessive wheel slip as a maximum braking force attainable by motor actuation (Schenk et al.; see col.9, particularly lines 59-68 and col.10, particularly lines 1-33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Schenk et al., and wherein a maximum partial-deceleration value of the respective brake units is determined, by the current deceleration of the utility vehicle or of the vehicle combination being weighted in accordance with the detected wheel slip, as rendered obvious by Schenk et al., in order to provide for “preventing excessive wheel slip” (Schenk et al.; see Abstract).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (8,573,713) in view of Weiberle et al. (DE19826131A1) further in view of Azukawa et al. (DE4321571C2), further in view of Myers (4,934,760).

Regarding Claim 4, Jager et al. does not teach the claimed method as claimed in claim 1, wherein the brake units are selected in succession for the purpose of implementing the largest braking force in the course of partial brake applications, and in each instance a partial-deceleration value and/or a maximum partial-deceleration value is/are assigned.
However, as cited in the parent claim rejection, Jager et al. teaches the concept of determining “a partial-deceleration value and/or a maximum partial-deceleration value” for each of multiple friction brakes.
Furthermore, Myers (4,934,760) teaches that it is known that rear brake assemblies should be sequentially applied a predetermined period of time ahead of front brake assemblies for “better steering control of large, heavy vehicles” (Myers; see col.1, particularly lines 27-41).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Myers, and wherein the brake units are selected in succession for the purpose of implementing the largest braking force in the course of partial brake applications, and in each instance a partial-deceleration value and/or a maximum partial-deceleration value is/are assigned, as rendered obvious by Myers, in order to provide for “better steering control of large, heavy vehicles” (Myers; see col.1, particularly lines 27-41).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (8,573,713) in view of Weiberle et al. (DE19826131A1) further in view of Azukawa et al. (DE4321571C2), further in view of Zhu (2018/0272975).

Regarding Claim 7, Jager et al. teaches the claimed method as claimed claim 1, wherein taking the overall-deceleration values into consideration, a separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead is determined.
However, Zhu (2018/0272975) teaches determining both a distance between a vehicle and an object and also a maximum braking capability or maximum deceleration rate of the vehicle when determining if a collision can be avoided between the vehicle and the object (Zhu; see P[0015]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jager et al. with the teachings of Zhu, and wherein taking the overall-deceleration values into consideration, a separation of a utility vehicle or of a vehicle combination from a vehicle traveling ahead is determined, as rendered obvious by Zhu, in order to determine whether a collision “is avoidable” (Zhu; see P[0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662